___________

                                  No. 95-2010
                                  ___________

Everett B. Robinson,                   *
                                       *
              Appellant,               *
                                       *   Appeal from the United States
     v.                                *   District Court for the
                                       *   Eastern District of Arkansas.
R. D. Perry, Major, MSU ADC;           *
R. Wimberly, Captain, MSU ADC,         *        [UNPUBLISHED]
                                       *
              Appellees.               *


                                  ___________

                     Submitted: October 15, 1996

                           Filed: October 18, 1996
                                   ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Everett B. Robinson appeals from the district court's1 entry of
judgment on a jury verdict in defendants' favor in his 42 U.S.C. § 1983
action.   After thoroughly reviewing the record and Robinson's arguments,
we conclude there is sufficient evidence to support the jury verdict, and
Robinson's allegations of trial error are without merit.     Accordingly, we
affirm the judgment of the district court.      See 8th Cir. R. 47B.




     1
     The Honorable George Howard Jr., United States District Judge
for the Eastern District of Arkansas.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-